Title: The Committee of Secret Correspondence to Peter Parker, 10 July 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Parker, Peter


Sir
Philada. July 10th. 1776
The Brigt. Dispatch of which you are hereby appointed Commander in the Service of the United States of america, being now ready for Sea, You are to proceed immediately onboard said Brigantine for [the] Port of Bourdeaux in France and on your arrival there deliver the dispatches given [?] you herewith to Messrs. Saml. & J.H. Delap Merchts. at that place. You are to consider these letter’s directed to those Gentlemen as very important and must deliver them yourself soon as possible. You must have them hung at Sea with a heavy weight ready to throw overboard and sink them in case you shou’d be unfortunately taken by the Enemy, but to avoid that danger you must make it a standing rule to run from every Vessell you see at Sea. The Dispatch is well found with plenty of sails, rigging, stores and materials. You will therefore make good use of them and endeavour to make a short passage by a dilligent attention to Winds and Weather carrying at all times as much sail as is proper.
The Goods we have caused to be shipped onboard this Brigt. are Consignd to Messrs. Delap to whom you are to deliver the same and when this is done you must immediately set about arming the Brigt. with Eight or Ten four pounder Cannon, as many Swivels Blunderbusses, Cohorns, Howitzers and Muskets as you think proper, but take care that the Cannon &c. are of the best and handsomest, fit for ships use. You may if you think proper fit her with Close quarters and mount some Guns in the Cabin Steerage and Fore Castle, or you may Mount the whole on Deck and if she will bear more than Ten Cannon you may buy them. You must procure a suitable quantity of Powder and Ball for the Cannon, arms &c. with Cartridges, Cartridge Paper and all necessary apparatus thereto. You will Compleat this bussiness with Expedition and procure the best advice and assistance in doing it. Messrs. Delap will recommend you to proper People for this purpose and they will supply you with Money to pay the Cost. You must Ship as many Seamen as you can possibly get, especially American Seamen or those that have been much connected in this Country but you are not to confine yourself to these alone. We are in Want of Seamen and you may bring People of all Countrys or Nations that are willing to enter into the American Service. You must make it known in the best manner you can that great wages and encouragement is now given to Seamen in every part of America both for the Publick and for Merchant Service. You are therefore to bring over not only sufficient for your own Complement which as an Armed Vessell might be Thirty or forty, but as many as you can Conveniently give ship room to and you may Contract with them for such reasonable Wages as may be satisfactory to them. If any Masters or Mates Want passages home you are to Accommodate them free of any Charge to them. You must lay in sufficient of Provisions and allow each man plenty but suffer no Waste. You are to receive from Messrs. Delap any Goods they may desire to Ship or from any other persons Goods that Messrs. Delap approve of being Shipped onboard and when you are ready for departure you are to wait [on?] those Gentln. for their dispatches and when you receive the same, with their approbation for your departure you are then to make the best of your way back for this Coast. You know how it is lined with British Men of Warr at present and it is not possible for us to say what Port may be safest by the time you return, but as we expect you will be well Armed and Manned you need not fear small Vessells, and by keeping Constantly a hand at each Mast head to look out we think you may avoid all large ones especially as we expect the Dispatch will be a Flyer and in France you may get another Compleat suit of Sails for her. You must therefore putt into the first safe Port you can any where in the United States of America and by the time you Return you may expect to Meet with some of our own Frigates, Galleys and Cruizers. Little Egg Harbour or Cape May will probably be as secure as any other places.

We deliver you herewith a Commission a list of agents for Prizes, and the Resolves of Congress respecting Captures by which you will learn how to Conduct yourself in this respect. Your business however is not to Cruize but to make quick passage but if you meet any small prizes on your return so much the better provided you do not loose time in seeking them and in case of Capture you must send them in to some of the agents, who will do the needfull for all concerned. We expect you will be carefull of the Brigt. her stores and Materials, diligent in making dispatch both at Sea and in port, faithfull in the discharge of your Duty and the Moment you reach any port in America come or send the dispatches Express to the Committee of Secret Correspondance. We are Sir Your humble servants.

PS. Shoud you meet Silas Deane Esqr. who lately went from this place for Bourdeaux, you may Consult with and be advised and directed by him in all things relative to your business with the Brigt. Dispatch.
Capt. Peter Parker

 
Notation: Congr &c June 1776 to Wm Bingham &c Coppied.
